DETAILED ACTION
	This office action is responsive to amendment filed on 01/21/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

 Terminal Disclaimer
The terminal disclaimer filed on 01/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,609,146 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	The Examiner has acknowledged the amended claim 23.

Response to Arguments
Applicant’s arguments, see amendment, filed 01/21/2021, with respect to claims 23 - 42 have been fully considered and are persuasive. Therefore, the rejection of claims 23 - 42 has been withdrawn.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
31. (Currently amended) A method comprising:
detecting, at a particular device, a plurality of signals broadcast by a plurality of devices within a range;
identifying, within each of the plurality of signals, respective identifier data for each of the plurality of devices, wherein the respective identifier data identifies functional capabilities of the respective device;
determining, at the particular device, that the particular device is included in a particular one of a plurality of defined groups based on the identifier data included in the plurality of signals, wherein the particular group further comprises a subset of devices in the plurality of devices;
identifying sensor data received from the plurality of devices at the particular device; and
aggregating, at the particular device, sensor data generated by the particular device with the sensor data received from the particular subset of devices. 
39. (Currently amended) A system comprising: 
a plurality of devices; 
a particular device to communicate with the plurality of devices over a network, wherein the particular device comprises: 
a processor device; 
a memory; 
a controller, executable by the processor device, to: 

identify, within each of the plurality of signals, respective identifier data for each of the plurality of devices, wherein the respective identifier data identifies functional capabilities of the respective device; 
determine, at the particular device, that the particular device is included in a particular one of a plurality of defined groups based on the identifier data included in the plurality of signals, wherein the particular group further comprises a subset of devices in the plurality of devices; 
identify sensor data received from the plurality of devices at the particular device; and 
aggregate, at the particular device, sensor data generated by the particular device with sensor data received from the particular subset of devices based on determining that the particular device is included in the particular defined group.
Reasons for Allowance
This communication warrants no Examiner's reason for allowance, as Applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks with respect to the amended claims filed on 01/21/2021 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVES DALENCOURT/Primary Examiner, Art Unit 2457